Per Curiam.
Defendant was convicted by a jury of assault with a deadly weapon, a knife, but without intent to commit murder, and without intent to in*637flict great bodily harm less than mnrder, CL 1948, § 750.82 (Stat Ann 1962 Rev § 28.277), and he was sentenced.
When arrested about 6 hours after the assault, defendant was carrying in addition to the knife involved, a hunting knife and sheath, a blackjack and 2 pistols. At trial, the arresting officer was permitted to testify, over objection, that defendant had these other weapons on his person when arrested. Defendant admitted the stabbing but claimed it was accidental.
On appeal, defendant contends the admission of this testimony concerning other weapons was improper and so prejudicial as to deny him a fair trial. We hold such testimony admissible under the provisions of CL 1948, § 768.27 (Stat Ann 1954 Rev § 28.1050).
Affirmed.
Quinn, P. J., and Holbrook and Vander Wal, JJ., concurred.